DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 02/16/2022 is acknowledged. However, upon further consideration, the previous restriction requirement dated 12/16/2021 has been withdrawn. Accordingly, the claims are now subject to a new restriction requirement, as detailed below.
A telephone call was made to Grant Houston (Reg. #35,900) on 03/23/2022 to request an oral election to the restriction requirement, but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a multi-band optical system, classified in G02B 27/10.
II. Claims 9-11, drawn to a multi-band telescope, classified in G02B 17/0808.
III. Claims 12-15, drawn to a compound lens optical system, classified in G02B 13/0055.
IV. Claims 16-20, drawn to a mirror assembly, classified in G02B 17/086.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 9-11 evidence that the combination does not rely upon the details of Invention I, including a system of surfaces to effectuate different focal lengths and/or fields of view using mirrors and lenses; and the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 12-15 evidence that the combination does not rely upon the details of Invention I, including a system of surfaces to effectuate different focal lengths and/or fields of view using mirrors and lenses; and the limitations of claims 1-8 evidence that the combination does not rely upon the details of Invention III, including a series of lenses and a dichroic or polarizing mirror coating within the series of lenses.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 16-20 evidence that the combination does not rely upon the details of Invention I, including a system of surfaces to effectuate different focal lengths and/or fields of view using mirrors and lenses; and the limitations of claims 1-8 evidence that the combination does not rely upon the details of Invention III, including a lens substrate with a dielectric/polarizing mirror coating and a second mirror coating.  
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 12-15 evidence that the combination does not rely upon the details of Invention II, including a primary mirror and a secondary mirror with an aperture in the primary mirror; and the limitations of claims 9-11 evidence that the combination does not rely upon the details of Invention III, including a series of lenses and a dichroic or polarizing mirror coating within the series of lenses.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 16-20 evidence that the combination does not rely upon the details of Invention II, including a primary mirror and a secondary mirror with an aperture in the primary mirror; and the limitations of claims 9-11 evidence that the combination does not rely upon the details of Invention IV, including a lens substrate with a dielectric/polarizing mirror coating and a second mirror coating.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 16-20 evidence that the combination does not rely upon the details of Invention III, including a series of lenses and a dichroic or polarizing mirror coating within the series of lenses; and the limitations of claims 12-15 evidence that the combination does not rely upon the details of Invention IV, including a lens substrate with a dielectric/polarizing mirror coating and a second mirror coating.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have a separate classification thereof and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896